Citation Nr: 1827427	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a recurrent right inguinal hernia.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disease, lumbar spine with foraminal stenosis L4-5, L5-S1. 

3.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity.

5.  Entitlement to a higher initial rating for a right knee disability, rated as 10 percent disabling for chondromalacia and degenerative joint disease and 10 percent disabling for instability from September 6, 2017.

6.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for a left hernia disability.

8.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2013, June 2014, and March 2018 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When this appeal was previously before the Board, the issues on appeal included claims for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) and entitlement to basic eligibility for Dependent's Educational Assistance (DEA) under 38 U.S.C. §  Chapter 35.  These claims were granted in the February 2018 rating decision and are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's postoperative recurrent inguinal hernia does not manifest a true hernia protrusion and does not require treatment with a truss or belt.  

2.  Prior to September 6, 2017, the Veteran's low back disability manifested painful limited motion and functional impairment most nearly approximating forward flexion to 60 degrees and a combined range of motion to 145 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

3.  From September 6, 2017, the Veteran's low back disability manifests painful limited motion and functional impairment most nearly approximating forward flexion to 30 degrees or less without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

3.  The Veteran's sciatic radiculopathy of the bilateral lower extremities most nearly approximates moderate incomplete paralysis of the sciatic nerves throughout the claims period.

4.  The Veteran's right knee chondromalacia and degenerative joint disease most nearly approximates flexion limited to 90 degrees and full extension without frequent episodes of locking and effusion into the joint.

5.  The Veteran's right knee disability most nearly approximates instability that is no more than slight throughout the claims period. 

6.  The Veteran's COPD manifests shortness of breath and pulmonary function test (PFT) results that most nearly approximate an increased 30 percent rating throughout the claims period. 

7.  The Veteran does not have a left hernia disability.

8.  The Veteran does not have a right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a recurrent right inguinal hernia are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 4.118, Diagnostic Code 7338 (2017).

2.  The criteria for an initial rating of 20 percent, but not higher, for orthopedic impairment from the degenerative disease, lumbar spine with foraminal stenosis L4-5, L5-S1 prior to September 6, 2017 and a 40 percent rating thereafter are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for an initial rating of 20 percent, but not higher, for sciatic radiculopathy of the right lower extremity from April 26, 2012 are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8720.

4.  The criteria for an initial rating of 20 percent, but not higher, for sciatic radiculopathy of the left lower extremity from April 26, 2012 are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8720.

5.  The criteria for initial ratings in excess of 10 percent for right knee chondromalacia and degenerative joint disease and 10 percent for instability from September 6, 2017 are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5262.

6.  The criteria for a rating of 30 percent, but not higher, for COPD throughout the claims period are met.  38 U.S.C. § 1155; 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6604.

7.  A left hernia disability was not incurred or aggravated during active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

8.  A right hip disability was not incurred or aggravated during active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In applying its regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  


Right Hernia

Service connection for a recurrent right inguinal hernia was granted in an October 1965 rating decision with an initial 10 percent evaluation assigned effective June 7, 1965.  The August 2013 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted due to the functional impairment associated with his right recurrent hernia. 

The Veteran's right hernia is rated under Diagnostic Code 7338 pertaining to an inguinal hernia.  Under this diagnostic code, a small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

The Board finds that an increased rating is not warranted under Diagnostic Code 7338.  Although the Veteran contends that his right inguinal hernia results in functional impairment, the objective medical evidence is negative for findings of a hernia at any time during the claims period.  VA treatment records dated throughout the claims period are negative for findings of a current hernia, but document other conditions productive of abdominal and lower quadrant pain.  In February 2011 and January 2012, the Veteran's primary care doctor at the VA Medical Center (VAMC) noted that the Veteran's right hernia was stable overall with no hernia noted on examination, despite the Veteran's statements that he noted a slight bulging when coughing.  In February 2014 and October 2015, the Veteran was diagnosed with prostate enlargement, diverticulosis, and splenomegaly based on testing performed in response to his complaints of abdominal pain.  There was also no evidence of a hernia during the July 2013 VA examination.  The Veteran's recent VAMC treatment records are negative for complaints or treatment for a hernia and the service-connected condition has not required a truss, belt, or surgery at any time during the relevant claims period.  

The Veteran is competent to report observable symptoms such as abdominal pain and a slight hernia bulge with coughing, but the Board finds that these symptoms are contemplated by the currently assigned 10 percent evaluation.  None of the Veteran's health care providers have identified a current hernia and the findings of other abdominal conditions account for the Veteran's complaints of abdominal pain.  To the extent the Veteran contends that his right hernia is the cause of his pain, the Board finds the objective and competent medical evidence is more probative regarding the etiology of the Veteran's discomfort.  Thus, the Veteran's service-connected recurrent right inguinal hernia most nearly approximates the criteria contemplated by a 10 percent evaluation under Diagnostic Code 7338 as there is no true protrusion of a hernia at any time during the claims period.  The claim for an increased rating is denied.


Low Back Disability

Service connection for degenerative disease of the lumbar spine with foraminal stenosis affecting the L4-5 and L5-S1regions of the spine was awarded in the August 2013 rating decision on appeal.  An initial 10 percent evaluation was assigned effective April 26, 2012.  In a February 2018 rating decision, separate 10 percent ratings were assigned for sciatic neuropathy of each lower extremity associated with the service-connected lumbar degenerative disease effective September 6, 2017.  The Veteran's low back disability is therefore rated as 10 percent disabling for orthopedic impairment with two separate 10 percent ratings for associated neurological impairment of the lower extremities.

The Veteran's low back disability is rated under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

After review of the record, the Board finds that an increased 40 percent evaluation is warranted for the Veteran's service-connected orthopedic impairment of the lumbar spine from September 6, 2017-the date of the most recent VA examination.  At that time, the Veteran was unable to perform range of motion testing of the thoracolumbar spine due to low back and knee pain.  He reported a worsening of his condition with severe functional impairment, including pain with walking, standing, and climbing.  The Board finds that the worsening of the Veteran's disability, his clear functional impairment, and regular use of a wheelchair most nearly approximates an increased 40 percent evaluation from September 6, 2017.  

The Board also finds that a rating in excess of 40 percent is not warranted during this period, even with consideration of the above-mentioned functional factors.  A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  There is no competent evidence of ankylosis, and neither the Veteran nor any medical provider has identified fixation of the thoracolumbar spine.   The July 2013 and September 2017 VA examiners both specifically found that the Veteran did not have ankylosis.  Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he has clearly retained some useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted at any time during the claims period. 

Prior to September 6, 2017, the Board finds that an increased 20 percent evaluation is appropriate.  During the July 2013 VA examination, the Veteran manifested forward flexion to 60 degrees with a combined range of motion to 145 degrees.  These findings are consistent with an increased 20 percent evaluation under the general spine rating criteria and an increased rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis or forward flexion that most nearly approximates 30 degrees.  As noted above, the Veteran manifests limitation of spinal motion that is properly contemplated by a 20 percent evaluation.  The Board has considered whether an increased rating is appropriate based on functional factors, but notes that the range of motion measurements reported by the July 2013 VA examiner include consideration of the point at which the Veteran experienced pain during testing.  The VA examiner also specifically determined that there was no additional loss of motion following repetitive testing.  With respect to whether spinal function is additionally impaired due to weakened movement, excess fatigability, incoordination, or pain with repeated use, the the Veteran denied experiencing any flare-ups of spinal symptoms at the July 2013 VA examination.  The examiner was therefore unable to opine as to any other functional impairment.  Thus, the evidence does not establish impairment that is consistent with an additional decrease in range of motion such that the disability most nearly approximates the criteria associated with a 40 percent evaluation during the period prior to September 6, 2017.  

Turning to whether an increased rating is warranted under the criteria pertaining to intervertebral disc syndrome, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The record does not indicate, and the Veteran does not contend, that he has experienced any incapacitating episodes due to service-connected back pain.  He reported at the September 2017 VA examination that he could not walk or stand during a flare-up of back pain, but utilized a wheelchair or walker for ambulation.  The Veteran has not reported any periods of physician-prescribed bedrest and treatment records throughout the claims period are negative for such findings.  The record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least four to six weeks during the claims period and an increased rating under the formula for rating intervertebral disc syndrome is not warranted.

In sum, the Veteran's orthopedic impairment of the thoracolumbar spine is appropriately rated as 20 percent prior to September 6, 2017 and 40 percent disabling thereafter.  The general rating formula also provides for separate ratings for neurologic manifestations of a back disability and the Veteran is currently in receipt of a 10 percent evaluation for sciatic radiculopathy of each lower extremity associated with his low back condition.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran's sciatic radiculopathy is currently rated as 10 percent disabling for each lower extremity from September 6, 2017 under Diagnostic Code 8720 pertaining to neuralgia of the sciatic nerve.  Neuralgia is characterized by a dull and intermittent pain of the specific nerve involved and is rated on the same scale as incomplete paralysis. A maximum rating for neuralgia is equal to the same rating assigned for moderate incomplete paralysis under the specific nerve's diagnostic code.  38 C.F.R. § 4.124.  In this case, the Veteran's current 10 percent ratings for neuralgia of the right and left lower extremity are comparable to mild incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  

The Board finds that increased 20 percent ratings are warranted for each leg throughout the claims period for sciatic radiculopathy that most nearly approximates moderate neuralgia and moderate incomplete paralysis.  Although neurological examination of the lower extremities was normal upon VA examination in July 2013, the Veteran has complained of radiating pain from his low back at several times during the claims period as early as August 2011 at the VAMC.  The September 2017 VA examiner also specifically diagnosed bilateral moderate sciatic nerve radiculopathy associated with the service-connected low back disability.  The Board therefore finds that increased 20 percent ratings for sciatic radiculopathy of each lower extremity throughout the claims period under Diagnostic Code 8720 are warranted.

The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any further increased ratings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Right Knee

Service connection for chondromalacia of the right knee with degenerative joint disease was awarded in the August 2013 rating decision on appeal with an initial 10 percent evaluation assigned effective April 26, 2012.  A separate 10 percent evaluation for right knee instability was granted in a February 2018 rating decision effective September 6, 2017.  The Veteran's right knee disability is therefore rated as 10 percent disabling for chondromalacia and degenerative joint disease throughout the claims period and 10 percent disabling for instability from September 6, 2017. 

The Board will first address the rating assigned for the Veteran's right knee chondromalacia and degenerative joint disease.  This aspect of the disability is currently rated as 10 percent disabling under Diagnostic Code 5260-5003 based on a finding of painful limited motion.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  Under Diagnostic Code 5003, a rating of 10 percent is assigned for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays performed throughout the claims period document findings of degenerative changes in the right knee and rating the disability for arthritis is appropriate.  However, the service-connected disability currently on appeal is clearly limited to one joint: the right knee.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5003.  

The criteria for evaluating arthritis provides for a 10 percent evaluation with noncompensable limitation of motion.  An increased rating is therefore possible if the evidence establishes restricted motion of the right knee that is compensable under Diagnostic Codes 5260 and 5261.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested noncompensable limitation of motion of the right knee that most nearly approximates full extension (0 degrees) and flexion to 90 degrees or better.  Upon VA examination in July 2013, the Veteran's right knee manifested flexion limited to 120 degrees with full extension to 0 degrees and pain at the endpoints of testing.  At the most recent VA examination in September 2017, the examiner was unable to test the range of motion of the right knee due to the Veteran's low back and knee pain.  The examiner was able to determine that the Veteran did not manifest ankylosis of the knee and was able to utilize a cane and walker for ambulation.  Although range of motion testing was not performed, the Board notes that the Veteran would demonstrate flexion limited to 90 degrees while sitting in a wheelchair with extension to 0 degrees when standing and using a cane or walker.  The objective evidence therefore demonstrates that the Veteran is functionally able to flex his right knee to 90 degrees and extend the knee to 0 degrees.  These findings demonstrate an additional loss of motion when compared to the results of the July 2013 VA examination and worsening of the condition as stated by the VA examiner.  However, flexion limited to 90 degrees and extension to 0 degrees is still noncompensable under Diagnostic Codes 5260 and 5261 and is contemplated by the current 10 percent evaluation for degenerative arthritis under Diagnostic Code 5003.

The Board has considered whether a higher rating is warranted with consideration of functional factors.  The July 2013 VA examiner's report of knee motion took into account the point at which knee pain began and the examiner determined that there was no additional loss of motion following repetitive use.  The September 2017 VA examiner was unable to perform range of motion testing of the right knee, but the Veteran reported that he was able to use a cane regularly and a walker occasionally, demonstrating that he was able to flex and extend his knees to at least 90 degrees and 0 degrees, respectively.  The September 2017 VA examiner also determined that the Veteran's knees were not ankylosed and the Veteran's use of a wheelchair was secondary to knee and low back pain.  The Board considered the Veteran's reports of increased pain when assigning an increased 40 percent evaluation for the service-connected low back disability above.  The Veteran's right knee has clearly resulted in functional impairment, but the objective medical evidence establishes that this impairment has not resulted in limitation of motion greater than 90 degrees of flexion or less than full extension.  The Board therefore finds that the Veteran's right knee manifests flexion that is at most limited to 90 degrees with full extension, even with consideration of all relevant factors.  A 10 percent rating based on painful noncompensable limited motion is therefore appropriate throughout the claims period.  38 C.F.R. § 4.71a.

The Board has also considered whether an increased rating is warranted based on right knee instability.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   The first and only finding of instability during the claims period dates from the September 2017 VA examination.  The Veteran manifested a 1+ positive result on a Lachman stability test, but all other tests indicated normal right knee stability.  The right knee was also stable upon VA examination in July 2013 and the Veteran has never reported right knee instability while receiving treatment at the VAMC.  Accordingly, the current 10 percent rating for slight instability is the appropriate evaluation for the Veteran's right knee disability under Diagnostic Code 5257 from September 6, 2017. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has also not demonstrated knee ankylosis or impairment of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  Therefore, the Veteran's right knee is properly rated as 10 percent disabling based on chondromalacia and degenerative joint disease with noncompensable painful motion and a 10 percent disabling for instability. 


COPD

Service connection for COPD was granted in the August 2013 rating decision on appeal with an initial 10 percent evaluation assigned effective April 26, 2012.  The Board finds that an increased initial 30 percent evaluation is warranted throughout the claims period based on the results of multiple PFTs.

The Veteran's COPD is currently rated as 10 percent disabling under Diagnostic Code 6604 pertaining to the specific diagnosis of COPD and based on objective testing of pulmonary function and volume.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  The Rating Schedule contains special provisions for the application of Diagnostic Code 6604.  PFTs are required to evaluate COPD, except when certain circumstances (not present in this case) are demonstrated.  38 C.F.R. § 4.96 (d)(1).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. §  4.96 (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96 (d)(6).

The Board finds that an increased 30 percent evaluation is warranted throughout the initial claims period.  A PFT performed at the VAMC in September 2010 measured Forced Expiratory Volume in one second (FEV-1) to 59 percent predicted and measured the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) to 69 percent predicted.  These findings are consistent with an increased 30 percent rating under Diagnostic Code 6604.  Upon VA examination and PFT in July 2013, the Veteran's COPD demonstrated a FEV-1 to 73 percent predicted, which is contemplated by the currently assigned 10 percent evaluation, and a FEV-1/FVC to 62 percent predicted, consistent with an increased 30 percent rating.  The Veteran's DLCO of 56 percent is also consistent with an increased 30 percent evaluation.  Although the July 2013 VA examiner found that the FEV-1 value was the most accurate measurement of the Veteran's disability, the Board observes that the examiner also characterized the disability as having a moderate impact on the Veteran's ability to work with shortness of breath after performing moderate physical activity.  This characterization of the severity of the disability, combined with the results of the June 2010 PFT, indicates that the Veteran's disability more nearly approximates the criteria associated with an increased 30 percent initial rating.  A higher rating is not possible as the Veteran's objective test results and the opinion of the VA examiner clearly establish that the disability is no more than moderate in severity and does not meet the criteria for a rating in excess of 30 percent, which requires PFT results demonstrating a higher level of disability.  Therefore, an increased 30 percent rating, but not higher, is warranted for the Veteran's COPD throughout the claims period.


Service Connection Claims

The Veteran contends that service connection is warranted for a left hernia disability and right hip disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

VA and private treatment records are negative for diagnoses or findings of a left hernia or right hip disability.  VA examiners in July 1965, August 1966, July 1970, and July 2013 specifically found that the Veteran did not have a left-sided hernia.  The Board has considered the statements of the Veteran, but notes that he has never specifically alleged that a left hernia or right hip disability was identified or diagnosed by any health care provider.  He has also never provided any specific argument in support of his claims.  The Veteran is competent to report the symptoms he experiences, such as pain in the left abdomen and right hip, but he is not competent to attribute this pain to a specific diagnosis, especially as the Veteran has been diagnosed with several other conditions in the same anatomical areas that are productive of pain.  VA treatment records document diagnoses of hepatic steatosis, prostate enlargement, diverticulosis, and splenomegaly which can be productive of symptoms similar to those reported by the Veteran. The Board finds that the Veteran lacks the expertise to specifically diagnose himself with a hernia or right hip disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder  dislocation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Board therefore finds that the medical evidence, based on objective testing and including the findings of the various VA examiners, clearly establishes that he does not have chronic disabilities of the left hernia and right hip.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claims and they are denied.


ORDER

Entitlement to a rating in excess of 10 percent for a recurrent right inguinal hernia is denied.

Entitlement to an initial rating of 20 percent for degenerative disease, lumbar spine with foraminal stenosis L4-5, L5-S1 prior to September 6, 2017 and a 40 percent rating thereafter is granted. 

Entitlement to an initial rating of 20 percent, but not higher, for sciatic radiculopathy of the right lower extremity from April 26, 2012 is granted.

Entitlement to an initial rating of 20 percent, but not higher, for sciatic radiculopathy of the left lower extremity from April 26, 2012.

Entitlement to a higher initial rating for a right knee disability, rated as 10 percent disabling for chondromalacia and degenerative joint disease and 10 percent disabling for instability from September 6, 2017, is denied.

Entitlement to an initial rating of 30 percent, but not higher, for COPD is granted.

Entitlement to service connection for a left hernia disability is denied.

Entitlement to service connection for a right hip disability is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


